                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION
 RYAN W ROBERTS,                   )
                                   )
                       Plaintiff,  )
                                   )
                v.                 )  Case No. 4:20-00076-CV-RK
                                   )
 THE DEPARTMENT OF VETERANS        )
 AFFAIRS, VETERANS HEALTH          )
 ADMINISTRATION; DR. RICHARD       )
 STONE, EXECUTIVE IN CHARGE VHA;   )
 DR WILLIAM PATTERSON, VISN 15     )
 DIRECTOR; RICKY AMENT, ROBERT J   )
 DOLE VAMC FACILITY DIRECTOR;      )
 VALERIE MCCLARAN, PSB             )
 CHAIRPERSON, CRNA; CHRISTINA      )
 DEAN, EMPLOYEE                    )
 RELATIONS/LABOR RELATIONS; AND    )
 SANDRA MILLER, EMPLOYEE           )
 RELATIONS/LABOR RELATIONS;        )
                                   )
                       Defendants. )
                ORDER GRANTING THE MOTION TO DISMISS
       Before the Court is Defendant Veterans Affairs’ (“VA”) motion to dismiss for lack of
subject matter jurisdiction (Doc. 37) and a motion to dismiss the individually named Defendants
(Doc. 38). The motion is fully briefed. (Docs. 37, 38, 42, 44.) After careful consideration, and
for the reasons set forth below, the motions are GRANTED and the case is DISMISSED.
                                            Background 1
       Plaintiff Ryan Roberts (“Roberts”) bring this suit against the VA, Dr. Richard Stone, Dr.
William Patterson, Ricky Ament, Valerie McClaran, Christina Dean, and Sandra Miller. Roberts
seeks various remedy for his allegedly wrongful termination from the VA as a nurse anesthetist.
       Roberts was hired by the VA on March 12, 2018, as a Nurse Anesthetist at the Robert J.
Dole VA Medical Center in Wichita, Kansas. (Doc. 1-1, p. 27); (Doc. 37-1.) Roberts was hired



       1
         Inasmuch as the VA is pursuing a factual attack of the subject matter jurisdictional basis for
Roberts’ Complaint under Fed. R. Civ. P. 12(b)(1), the Court may properly receive and consider extrinsic
evidence. Branson Label, Inc. v. City of Branson, Mo., 793 F.3d 910, 914-15 (8th Cir. 2015).



           Case 4:20-cv-00076-RK Document 48 Filed 12/02/20 Page 1 of 9
by the VA pursuant to the special Congressional authority set out in 38 U.S.C. § 7401 and was
explicitly hired subject to:
        (1) completion of a two-year probationary period commencing on March 12, 2018, and
        (2) favorable adjudication of a background investigation.
(Doc. 37-1.) On January 24, 2020 – prior to the conclusion of Roberts’ two-year probationary
period – the VA informed Roberts that a Professional Standards Board, also referred to as a
summary review board (“SRB”), was being convened “to conduct a summary review of [Roberts’]
employment during [the] probationary period and make recommendations concerning [Roberts’]
retention or separation from the [VA].” (Doc. 1-1, at 7); (Doc. 37-2.) As noted by the SRB,
Roberts was alleged to have been deficient in his job performance and conduct through his
“inability to maintain a cordial working with interactions with [VA] staff” and for his
“continual[ly] disruptive behavior.” (Doc. 37-2.)
        Following a hearing at which Roberts testified and provided written responses, the SRB
issued the following recommendation:
        Based on the evidence presented in the evidence file, the Professional Standards
        Board does not recommend retention of Mr. Roberts as a CRNA. Management
        provided evidence of Mr. Roberts’ professional conduct that was not conducive to
        an effective working environment in Anesthesia.

(Doc. 37-3.) The SRB recommendation was forwarded to the then-Director at the Robert J. Dole
VA Medical Center. On February 7, 2020, the Director issued a written decision, stating: “As a
result of this summary review, the [SRB] recommended, and I concur, that you be separated during
your probationary period. The effective date of your separation will be February 10, 2020.”
(Doc. 37-4.)
        Roberts was informed there were two limited avenues in which he could challenge the
termination decision – a complaint with the Merit Service Protection Board (“MSPB”) if Roberts
believed he was illegally terminated for protected whistleblowing activities, and/or a complaint to
the EEOC if Roberts believed his termination was based on race, color, religion, sex, national
origin, age or handicap. 2



        2
        Following his termination, Roberts filed a complaint with the MSPB. In that proceeding, the lone
issue was whether the VA terminated Roberts as a result of any alleged exercise of protected First
Amendment speech.
                                                    2

            Case 4:20-cv-00076-RK Document 48 Filed 12/02/20 Page 2 of 9
       Roberts filed his Complaint with this Court on February 4, 2020, prior to his formal
termination by the VA. It appears he is seeking to challenge the decision by the VA to convene
the SRB; conduct a summary probationary review of Robert’s employment with the VA; and
terminate him. Roberts specifically alleges the procedures and processes utilized by VA with
regard to the SRB violated 5 U.S.C. § 7513, 38 U.S.C. § 7422, 38 U.S.C. §7462, and 5 C.F.R.
§ 752.404. (Doc. 1.) In his Complaint, Roberts seeks the following relief:
       (1) ordering an injunction to cease all retaliation against Roberts, specifically to include
       the SRB process, and make Roberts a full-time employee;
       (2) ordering the VA that it must follow certain procedures and statutes in all cases against
       all VA Employees;
       (3) ordering the VA to provide “a clear definition of ‘Professional Conduct and
       Competency’ for [the VA] to utilize across all Veterans Affairs Medical Facilities when
       conducting all recommendations or reviews for disciplinary actions,” and
       (4) ordering the VA to initiate and complete a full, thorough, professional, and unbiased
       OIG investigation of all cases in which the Robert J Dole VA Medical Center initiated, or
       executed, disciplinary action against employees of the VA.
       Defendant argues Roberts’ complaint must be dismissed because (1) the first claim for
injunctive relief is now moot, (2) the claim for restoration of employment 3 is foreclosed from
judicial review, and (3) Roberts lacks standing for the remaining claims.
                                         Legal Standard
       “A Rule 12(b)(1) motion challenges the federal court’s subject matter jurisdiction over a
cause of action.” Knox v. St. Louis City Sch. Dist., 2018 U.S. Dist. LEXIS 209123, at *2
(E.D. Mo. Dec. 12, 2018). In deciding a Rule 12(b)(1) motion, a district court is required to
distinguish between a facial attack and a factual attack. Croyle by & through Croyle v. United
States, 908 F.3d 377, 380 (8th Cir. 2018). “In a facial challenge to jurisdiction, all of the factual
allegations concerning jurisdiction are presumed to be true and the motion is successful if the
plaintiff fails to allege an element necessary for subject matter jurisdiction.” Titus v. Sullivan, 4
F.3d 590, 593 (8th Cir. 1993). In a factual attack, the Court “may look outside the pleadings to
affidavits or other documents.” Moss v. United States, 895 F.3d 1091, 1097 (8th Cir. 2018). This

       3
          In his proposed amended Complaint, Roberts seeks monetary damages. As explained below, this
claim of relief would also be foreclosed from judicial review.
                                                  3

           Case 4:20-cv-00076-RK Document 48 Filed 12/02/20 Page 3 of 9
does not convert the Rule 12(b)(1) motion into one for summary judgment, however. Id. (citation
omitted). Instead, the party invoking federal jurisdiction must prove jurisdictional facts by a
preponderance of the evidence. Id. “Because at issue in a factual 12(b)(1) motion is the trial
court’s jurisdiction—its very power to hear the case—there is substantial authority that the trial
court is free to weigh the evidence and satisfy itself as to the existence of its power to hear the
case.” Osborn v. United States, 918 F.2d 724, 730 (8th Cir. 1990). “[No presumption of]
truthfulness attaches to plaintiff’s allegations, and the existence of disputed material facts will not
preclude the trial court from evaluating for itself the merits of jurisdictional claims.” Titus, 4 F.3d
at 593 n.1.       Further, Plaintiff bears the burden of proving jurisdiction exists.                 Id.;
Buckler v. United States, 919 F.3d 1038, 1044 (8th Cir. 2019) (citation omitted). Finally, “[i]t is
to be presumed that a cause lies outside [of the Court’s] limited jurisdiction, and the burden of
establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen v. Guardian Life
Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted).
        The Defendants also move to dismiss under Rule 12(b)(6). Federal pleading rules provide
that a pleading must contain “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8’s pleading standard must be read in conjunction
with Rule 12(b)(6), which tests a pleading’s legal sufficiency. To survive a motion to dismiss
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). “A claim is facially plausible where the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Wilson v. Arkansas Dept. of Human Serv., 850 F.3d 368, 371 (8th Cir. 2017) (internal quotation
marks and citation omitted).       While a complaint does not need to include detailed factual
allegations, the complaint must allege more than a sheer possibility that a defendant acted
unlawfully to survive a motion to dismiss. Id. at 371 (citation omitted). When considering a
motion to dismiss for failure to state a claim, the well-pled allegations in the complaint must be
accepted as true and construed in the light most favorable to the non-moving party. Hafley v.
Lohman, 90 F.3d 264, 266 (8th Cir. 1996).




                                                     4

           Case 4:20-cv-00076-RK Document 48 Filed 12/02/20 Page 4 of 9
                                              Discussion
 I.     Roberts’ Claim of Relief Seeking the Cessation of the SRB Process is Moot
        Roberts first seeks an injunction to cease the SRB process. 4 “Article III of the United
States Constitution restricts the decision-making power of the federal judiciary to cases involving
‘a case or controversy.’” Flittie v. Erickson, 724 F.2d 80, 81 (8th Cir. 1983). “A federal court
must determine that ‘there is a substantial controversy, between parties having adverse legal
interests, of sufficient immediacy and reality’ to warrant granting relief.” Id. (quoting Backus v.
Baptist Medical Center, 671 F.2d 1100, 1102 (8th Cir.1982)). “The controversy must exist during
all phases of the litigation.” Flittie, 724 F.2d at 81. “Thus, [the Court does] not have jurisdiction
over cases in which due to the passage of time or a change in circumstances, the issues presented
will no longer be live or the parties will no longer have a legally cognizable interest in the outcome
of the litigation.” McCarthy v. Ozark Sch. Dist., 359 F.3d 1029, 1035 (8th Cir. 2004) (cleaned
up).
        Here, the SRB process concluded on February 7, 2020. (Doc. 37-4.) Because the SRB
process has concluded, Roberts request for injunctive relief is moot, and that claim will be
dismissed.
II.     Roberts’ Claim for Reinstatement is Foreclosed From Judicial Review
       Roberts also asks for the Court to order his reinstatement.            Roberts was a Title 38
probationary employee for the VA. Such employees are subject to the broad remedial scheme
Congress authorized by 38 U.S.C. §§ 7461-64 and thereafter promulgated by the VA in its VA
HANDBOOK 5021. The court in Durr v. Shinseki, 638 F.3d 1342, 1344–45 (11th Cir. 2011),
appropriately summarizes Title 38 employees when it stated:
        Appointments of physicians in the VA system are made under one of two statutory
        provisions. One of them, 38 U.S.C. § 7405(a)(1)(A), governs temporary
        appointments, whether they are full-time or part-time, and whether they are with or
        without compensation. The other provision, 38 U.S.C. § 7401(1), governs all
        permanent appointments of physicians, which are subject to a two-year
        probationary period set out in 38 U.S.C. § 7403(b). During that two-year period, a
        board reviews the record of each probationary physician, and if it determines that
        the physician is not “fully qualified and satisfactory,” he or she is terminated. 38
        U.S.C. § 7403(b)(2) (2007). A physician who receives a permanent appointment


        4
          Roberts specifically requests an injunction as to all retaliation, including the SRB process. A
review of the Complaint does not reveal any other alleged retaliation besides the SRB process and his
termination. Both are addressed in the present Order.
                                                    5

            Case 4:20-cv-00076-RK Document 48 Filed 12/02/20 Page 5 of 9
       and has successfully completed the two-year probationary period has substantially
       more job protection than one who is still on probation.

(internal citations omitted). In another case, the district court rejected the plaintiff’s due process
claims about her termination, noting:
       Because [the VA] considered plaintiff a probationary employee, the disciplinary
       charges against her were submitted only to Summary Board Review, at which
       plaintiff did not have the opportunity to cross-examine [the VA’s] witnesses and
       from which plaintiff had no right to appeal.

Cole-Hoover v. McDonald, 2015 WL 11142684, at *13 (W.D.N.Y. Dec. 15, 2015), report and
recommendation adopted, 2016 WL 3651695 (W.D.N.Y. July 8, 2016).
       In addition to having his administrative rights to appeal foreclosed, Roberts likewise does
not have the right to have his termination judicially reviewed. Several courts throughout the
country have held that a Title 38 probationary employee does not have a right to have his
termination judicially reviewed. Giordano v. Roudebush, 617 F.2d 511, 517 (8th Cir. 1980) (“the
limited Board review of a probationary physician's professional competency is the only procedure
available to him.”); Weber v. Dep’t of Veterans Affairs, 521 F.3d 1061, 1067 (9th Cir. 2008) (The
Title 38 regulatory scheme “does not provide for judicial review of the decisions of summary
review boards for probationary employees.”); see also Hakki v. Sec'y, Dep't of Veterans Affairs,
No. 8:18-CV-1269-T-35JSS, 2019 WL 7423554, at *6 (M.D. Fla. Sept. 26, 2019) (“[L]ike the
[Civil Service Reform Act], the [Veterans Benefits Act] provides a comprehensive statutory
scheme for employees of the VA. Thus, when this scheme does not afford certain categories of
employees or employees subject to certain types of employment actions with judicial review, the
employees cannot use the APA to otherwise obtain such review.”); Pathak v. Dep’t of Veterans
Affairs, 274 F.3d 28, 32 (1st Cir. 2001) (Physician appointed to Veterans Health Administration
cannot go around Civil Service Reform Act “and assert federal jurisdiction by relying upon the
Administrative Procedure Act”); Fligiel v. Samson, 440 F.3d 747, 752 (6th Cir. 2006) (Plaintiff
“was entitled to specific procedural remedies under Title 38, which did not include judicial review.
She cannot now rely on the procedural protections of the APA.”). Therefore, judicial review of
Plaintiff’s termination is precluded and his claim for reinstatement will be dismissed. 5


       5
         The Court notes that in Plaintiff’s proposed amended Complaint (Doc. 47), he seeks monetary
damages for his termination. For the same reasons noted in this Section, the claim for monetary damages
would be precluded as well.
                                                   6

           Case 4:20-cv-00076-RK Document 48 Filed 12/02/20 Page 6 of 9
                              7

Case 4:20-cv-00076-RK Document 48 Filed 12/02/20 Page 7 of 9
III.     Roberts Lacks Standing on his Claims for Injunctive Relief
         Finally, Roberts seeks broad, agency-wide injunctive relief against the VA in his remaining
 claims. However, as discussed below, Roberts lacks standing to pursue those claims. Where “a
 case is at the pleading stage, the plaintiff must ‘clearly . . . allege facts demonstrating’ each
 element” of standing. Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016) (quoting Warth v.
 Seldin, 422 U.S. 490, 518, 95 S.Ct. 2197, 2215 (1975)). “The irreducible constitutional minimum
 of standing is that a plaintiff show (1) an injury-in-fact that (2) is fairly traceable to the challenged
 action of the defendant and (3) is likely to be redressed by a favorable decision in court.” Carlsen
 v. GameStop, Inc., 833 F.3d 903 (8th Cir. 2016) (quoting ABF Freight Sys. v. Int’l Bhd. Of
 Teamsters, 645 F.3d 954, 958 (8th Cir. 2011)) (cleaned up). “A plaintiff has suffered an injury-
 in-fact if he has experienced ‘an invasion of a legally protected interest which is (a) concrete and
 particularized and (b) actual or imminent, not conjectural or hypothetical.’” Carlsen, Inc., 833
 F.3d at 903 (8th Cir. 2016) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).
 The injury-in-fact requirement requires a plaintiff seeking injunctive relief to show he “faces a
 threat of ongoing or future harm.” Park v. Forest Serv. of the United States, 205 F.3d 1034, 1037
 (8th Cir. 2000).
         Here, Roberts cannot satisfy the injury-in-fact or redressability requirement. Because
 Roberts has been terminated from the VA, he faces no actual or imminent threat of ongoing or
 future harm, and any relief provided by the Court would not remedy any theoretical injury Robert
 possesses. Thus, Roberts lacks standing to pursue claims for injunctive relief, and they must be
 dismissed. City of Clarkson Valley v. Mineta, 495 F.3d 567, 570 (8th Cir. 2007) (if the Plaintiff
 lacks standing, “the case must be dismissed for lack of jurisdiction.”).
  IV.    The Claims Against the Individual Defendants Fail
         Plaintiff’s claims against the individually named Defendants fail as well. 6 First, as to
 Plaintiff’s claims for injunctive relief, courts have consistently concluded there is no basis for
 suing a government official for injunctive relief in his or her individual capacity. Marsh v. Phelps
 County, 902 F.3d 745, 751 (8th Cir. 2018) (“A suit against a public official in his official capacity
 is actually a suit against the entity for which the official is an agent.”) (quoting Elder-Keep v.


         6
          Plaintiff alleges additional claims of relief, namely monetary damages, against the individual
 Defendants in his proposed amended Complaint. The Court discusses those additional claims below for
 the purpose of demonstrating the proposed amended Complaint is futile.
                                                     8

             Case 4:20-cv-00076-RK Document 48 Filed 12/02/20 Page 8 of 9
Aksamit, 460 F.3d 979, 986 (8th Cir. 2006); see also Buford v. Runyon, 160 F.3d 1199, 1201 n.3 (8th
Cir. 1998) (applying rule to federal employees).      As such, the claims against the individual
Defendants for injunctive relief are in fact claims against the VA. Because Plaintiff lacks standing
for those claims, they must be dismissed as to the individual Defendants as well.
       Second, Plaintiff requests, in the alternative, monetary damages from the individual
Defendants in his proposed amended Complaint. (Doc. 47.) The Court construes this as seeking
to sue the individual Defendants in their individual capacity. (Id.) (“I[f] the Court finds that [the
individual Defendants] acted outside of their scope and/or assigned duties and roles . . ., then the
[individual Defendants] be held personally accountable for the full payment of $2,500,000.”).
However, even construing this claim liberally, Plaintiff’s amended Complaint would fail. As
discussed above, Plaintiff was not afforded additional rights or remedies regarding his termination.
No evidence or allegations support any claim that any of the individual Defendants violated any
rights of the Plaintiff. Therefore, Plaintiff’s claims against the individual Defendants must be
dismissed as well. To any extent Plaintiff has sought to amend his Complaint, such amendments
are futile. Huerta-Orosco v. Cosgrove, 979 F. Supp. 2d 974, 979 (N.D. Iowa 2013) (“A proposed
amendment is futile if it could not survive a Rule 12 motion to dismiss.”) (citing In re Senior
Cottages of Am., LLC, 482 F.3d 997, 1001 (8th Cir.2007)).
                                            Conclusion
       Accordingly, and after careful consideration, the Court GRANTS Defendant VA’s motion
to dismiss for lack of jurisdiction (Doc. 37) and the motion to dismiss by the individual Defendants
(Doc. 38). To any extent Plaintiff moves for leave to amend his Complaint (Doc. 47), the Court
DENIES that motion as futile. The case is therefore DISMISSED with prejudice.
       IT IS SO ORDERED.



                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

  DATED: December 2, 2020




                                                  9

          Case 4:20-cv-00076-RK Document 48 Filed 12/02/20 Page 9 of 9
